 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ORTIZ,                                     Case No. 1:19-cv-01416-AWI-SAB
12                      Plaintiff,                   ORDER STRIKING UNSIGNED APPLICATION
                                                     TO PROCEED IN FORMA PAUPERIS AND
13          v.                                       REQUIRING PLAINTIFF TO FILE SIGNED
                                                     APPLICATION TO PROCEED IN FORMA
14   FANNY ORTIZ, et al.,                            PAUPERIS OR PAY THE FILING FEE
15                      Defendants.                  (ECF No. 2)
16                                                   THIRTY DAY DEADLINE
17

18          Jose Ortiz (“Plaintiff”) is proceeding pro se in this civil rights action pursuant to 42

19   U.S.C. § 1983. On October 8, 2019, Plaintiff filed a complaint in this action. Along with

20   Plaintiff’s complaint, he filed an unsigned application to proceed in forma pauperis.

21          Unsigned documents cannot be considered by the Court, and Plaintiff’s application to

22   proceed in forma pauperis shall be stricken from the record on that ground. Fed. R. Civ. P. 11(a);

23   Local Rule 131(b).

24          Plaintiff is required to either pay the filing fee or file a signed application demonstrating

25   that he is entitled to proceed in this action without prepayment of the filing fee.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.      Plaintiff’s unsigned application to proceed in forma pauperis, filed October 8,

28                  2019, is STRICKEN FROM THE RECORD;
                                                       1
 1            2.      The Office of the Clerk is directed to provide Plaintiff with an application to

 2                    proceed in forma pauperis by a prisoner;

 3            3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file the

 4                    attached application to proceed in forma pauperis, completed and signed, or in the

 5                    alternative, pay the $400.00 filing fee for this action; and

 6            4.      The failure to comply with this order will result in dismissal of this action, without

 7                    prejudice.

 8
     IT IS SO ORDERED.
 9

10   Dated:        October 10, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
